Citation Nr: 0738572	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits for hepatitis C pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In November 2003, a hearing on appeal was held in 
Chicago (Travel Board hearing), before Veterans Law Judge R. 
Bosch, who was the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

As noted, the appellate provided testimony before the Board 
in November 2003.  A transcript of that hearing was 
accomplished and the claim was then reviewed by the Board.  
The Board subsequently concluded that additional processing 
should occur and the claim was remanded by the Board in June 
2004.  The claim was then returned to the Board for appellate 
review.

Since that time, the Veterans Law Judge, before whom the 
appellate provided testimony, transferred to a different 
federal agency.  As such, the appellate was notified of his 
departure.  Moreover, the appellate was asked whether he 
would like the opportunity to testify at another hearing 
before a different Veterans Law Judge.  The veteran has 
responded in the affirmative.  Therefore, to ensure that 
veteran is not prejudiced by any future action possibly taken 
by the Board, the claim is remanded so that the veteran may 
have the opportunity to once again provide testimony on the 
issue listed on the front page of this action.  

A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2007).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2007), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  In order to ensure full compliance with 
due process requirements, therefore, the RO must schedule 
such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) 
(2007). As such, the claim will be remanded.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO should schedule the appellant for 
a Travel Board hearing, as requested in 
the veteran's petition.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304 (2007).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until he is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



